Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Applicant’s Amendments and Arguments 
This Office action is responsive to the amendment filed on September 13, 2022.
Claim 7 has been previously cancelled. Claims 1-6, 8-17 are currently pending in the application. Claims 11-17 have been withdrawn pursuant to a requirement of restriction/election, accordingly claims 1-6, 8-10 are considered in this Office action, with claim 1 amended.
Because claim 1 has been amended, the rejection of the claim and its dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant’s arguments have been considered but are moot because of new ground of rejections, however Examiner respond to Applicant’s arguments to clarify Examiner’s position in regards to references Lee (US 2007/0251552 A1), Jadhav (US 2014/0150286 A1), Hong (US 2012/0055519 A1), Thayyullathil (US 2013/0008474 A1), Shin (US 2007/0079823 A1), and Qinbing (CN 107449004 A).
Applicant argues “none of Lee '522, Jadhav, Hong and Thayyullathil discloses the above distinguish technical features of the new claim 1 in the present application” (Applicant’s Remarks, p. 2). Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from these references.
Applicant argues that Jadhav has not disclosed that the housing is formed by splicing two plates, and that the air exhaust outlet 224 of Jadhav is disposed in a side of the air exhausting device 200, so that if the air exhausting device 200 is a tubular structure, it is impossible to form the air guide portion and the air outlet by bending the two parts respectively (Applicant’s Remarks, pp. 2-3). Examiner respectfully disagrees with Applicant. The argument does not commensurate with the scope of the claim, as the amended claim 1 merely cites that the housing of the air outlet member is formed by two portions, bent to form the air outlet port, and the claim is silent on whether the housing is formed by” splicing the two plates”, or that the air exhausting device is “a tubular structure”. Further, neither the original disclosure nor Jadhav disclose that the air exhausting device is a tubular structure, e.g. Fig. 5 of Jadhav shows the outlet end 224 as having a rectangular shape, Fig. 14 shows the shape of another embodiment of the air exhausting duct (620), and Fig. 10 shows another example of duct bending (621). Further, Examiner relied on Hong for teaching of the housing formed by coupling two portions (base and cover 101a-b, 102a-b, Fig. 3a, para 65).
Applicant argues that the "the first portion" and "the second portion" in Hong are not connected by a buckle, and that realizing the connection between the two portions used to form the air cavity by means of the buckle needs overcome a technical problem of air leakage (Applicant’s Remarks, p. 3). Examiner respectfully disagrees with Applicant. The argument does not commensurate with the scope of the claim, as the amended claim 1 merely recites “a buckle”, and the claim is silent regarding the structural arrangement of the buckle, or that the buckle overcomes the air leakage. Further, Examiner relied on Thayyullathil for teaching of the buckle.
Applicant argues that Qinbing has not disclosed that the guide assembly is provided on the air outlet member and the first connecting portion, and that the air outlet member and the first connecting portion are separate structures (Applicant’s Remarks, p. 4). Examiner respectfully disagrees with Applicant. Examiner relied of Qinbing for teaching of the matching  grooves arranged on the corresponding sliding parts. In the arrangement of Shin, the air outlet member and the first connecting portion are separate structures configured for sliding telescopically relative to each other (e.g. Fig. 3, para 41), and thus, are to be modified with the corresponding grooves, i.e. the guide assembly of Qinbing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2007/0251552 A1), hereinafter Lee ‘552 in view of Jadhav et al. (US 2014/0150286 A1, cited in IDS), hereinafter Jadhav in further view of Hong et al. (US 2012/0055519 A1), hereinafter Hong in further view of Thayyullathil et al. (US 2013/0008474 A1), hereinafter Thayyullathil.
Regarding claim 1, Lee ‘552 discloses an air exhausting device (200, Fig. 3) for kitchenware (dishwasher 1) comprising an air duct (mixing device 210, para 37, Figs. 4-6) comprising an air outlet end having a first connecting portion (227, Fig. 4); and an air outlet member (exhaust duct 230) having a housing (Fig. 8) comprising an air inlet end having a second connecting portion (entrance member 232) and an air outlet end comprising an air outlet port with the air exhaust outlet (234, Fig. 8). Lee ‘552 discloses a horizontal shoulder arranged on the outer surface of the entrance member (232) below the catch (233, Fig. 8) and configured to support the bottom surface of the first connecting portion (227); and a horizontal shoulder adjacent the lower wide component of the first connecting portion (227, Fig. 5), and configured to support the upper surface of the second connecting portion (232). The disclosed supporting features provided on the air outlet member and the first connecting portion of the air duct are arranged between the first and second connecting portions (when the first and second connecting portions are assembled together), and are interpreted as the claimed guide assembly, in the broadest reasonable interpretation, are provided on the air outlet member and the first connecting portion of the air duct, and are configured, i.e. are capable, to guide a relative motion of the air outlet member and the air duct (in combination with the walls of the first and second connecting portions), as claimed. In the arrangement disclosed by Lee ‘552, the first connecting portion is configured to be inserted into and slide along the second connecting portion during coupling, and thus, it is configured, i.e. capable, to adjust the relative position of the air outlet port and the air duct, as claimed, in the broadest reasonable interpretation. 
Lee ‘552 discloses that the air from the air outlet member (230) is exhausted to the outside via an outlet (Fig. 3, para 80). Lee ‘552 does not disclose bending of the housing at the air exhaust outlet. Jadhav teaches an air exhausting device (200) for kitchenware (dishwasher, Fig. 1), comprising an air duct (210) connected to an air outlet member (220); and that the housing of the air outlet member is bent such that the semicircular portions of the housing (224), interpreted as first and second air guide portions, form the air outlet port with the air exhaust outlet (224) between the first air guide portion and the second air guide portion (e.g. Fig. 4). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Lee ‘552 with bending the lower portion of the housing of the air outlet member as taught by Jadhav to exhaust air at the side of the dishwasher. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to direct expelled air away from the dishwasher and the floor, and have a reasonable expectation of success because such orientation of the air outlet port is known in the art.
In the arrangement of Lee ‘552, the housing of the air outlet member (230) appears to be an integral structure having an air inlet port (232) on one end and the air outlet port (234) having an air exhaust outlet on the other end (e.g. Fig. 8). Lee ‘552 does not disclose that the housing is formed by coupled first and second portions. Hong teaches an air exhausting device for kitchenware, comprising an air duct (103, 104) connected to an air outlet member (101, 102); that the housing of the air outlet member is formed by coupling the first portion (cover 101b, 102b) and the second portion (base 101a, 102a, Fig. 3a, para 65) and that the housing can comprise a belt portion (101) formed by coupling belt first and second portions (e.g. Fig. 3a). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the integrally made bent air outlet member in the air exhausting device of Lee ‘552 and Jadhav with the two sections that are coupled as taught by Hong to form the housing of the air outlet member having the air outlet port. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to be able to access inner space of the housing, and have a reasonable expectation of success because such configuration is known in the art.
Hong does not teach that the base 101a and cover 101b are coupled by a buckle. Thayyullathil teaches an air exhausting device (Fig. 1) comprising an air outlet member (50, Fig. 2) comprising a housing formed by coupling a cover (51) and the base (55), and that the portions are coupled by a snap fit of the connectors (91) extending from the cover (51) and the connectors (94) extending from the base (55, Fig. 2, para 33. The taught coupling means are interpreted as the claimed buckle, in the broadest reasonable interpretation. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the coupling means taught by taught by Thayyullathil for the coupling means implicitly taught by Hong for the predictable result of coupling the two portions of the housing, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would be to achieve sufficient coupling between the two portions of the housing.
Regarding claim 2, in the arrangement disclosed by Lee ‘552, the first and second connecting portions are sleeved with each other (e.g. Fig. 3).
Regarding claim 3, Lee ‘552 discloses a first limiting assembly (catch receiver 228, catch 233) arranged between the first and second connecting portions (when are assembled). The disclosed arrangement is capable to prevent separation of the air outlet member from the air duct when the first and second connecting portions are coupled, as claimed.
Regarding claim 4, Lee ‘552 discloses that the first limiting assembly comprises a first limiting protrusion (catch 233) arranged on the second connecting portion (232); and a corresponding limiting surface (catch receiver 228) arranged on the first connecting portion (227, Fig. 4). In the first limiting assembly disclosed by Lee ‘552, the limiting surface (228) cooperates with the first limiting protrusion (233) when the first and second connecting portions are connected to prevent separation of the air outlet member from the air duct, as claimed.
Regarding claim 8, Lee ‘552 discloses a guide projection (catch 233) arranged on the second connecting portion of the air outlet member (Fig. 8) and a corresponding guide groove (228) arranged on the first connecting portion of the air duct (Fig. 5) to accommodate the guide projection when coupled (Fig. 5). During insertion of the guide protrusion into the corresponding groove, the guide protrusion slides into the groove, and thus the disclosed arrangement is slidably coupled, as claimed, in the broadest reasonable interpretation.
Regarding claim 9, Lee ‘552 does not disclose that the guide protrusion protrudes toward an inner side of the second connecting portion. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to arrange the guide protrusion of Lee ‘552 to face inward, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. 
Regarding claim 10, Lee ‘552 discloses an air outlet port (234) provided on an air guide portion of the air outlet member (lower portion of 230, Fig. 5). The recitation that the air is guided to an outside of the kitchenware is interpreted as a recitation of the intended use of the claimed air exhausting device. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, See MPEP 2114. The air guide portion disclosed by Lee ‘552 is configured, i.e. capable, to guide air from the air outlet member, as claimed (e.g. Fig. 3, para 37).
Claim(s) 5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2007/0251552 A1), hereinafter Lee ‘552 in view of Jadhav et al. (US 2014/0150286 A1), hereinafter Jadhav in further view of Hong et al. (US 2012/0055519 A1), hereinafter Hong in further view of Thayyullathil et al. (US 2013/0008474 A1), hereinafter Thayyullathil in further view of Smolenski (US 2005/0040648 A1), hereinafter Smolenski.
The reliance of Lee ‘552, Jadhav, Hong, and Thayyullathil is set forth supra.
Regarding claim 5, Lee ‘552 does not disclose a sliding groove extending along a motion direction of the air outlet member relative to the air duct, and that an end portion of the sliding groove forms the limiting surface. Smolenski teaches an air exhausting device (blower) comprising two connected pipes (46, 56, e.g. Fig. 5), and a limiting assembly comprising a limiting protrusion (projection 90) and a limiting surface (88) having grooves (94, Fig. 6) cooperating with the limiting protrusion (para 67), a sliding groove (108) extending axially (Fig. 6), and that an end portion of the sliding groove forms the limiting surface (e.g. Fig. 7). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Lee ‘552 with the sliding groove taught by Smolenski in order to slide the limiting protrusion towards the limiting surface during coupling of the first and second connecting portions. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to facilitate sliding of the first limiting protrusion against the second connecting surface during coupling of the first and second connecting portions, and have a reasonable expectation of success because such arrangement is known in the art.
Regarding claim 8, as an alternative secondary interpretation of the claimed slidingly coupled guide groove and guide protrusion, Smolenski teaches an air exhausting device (blower) comprising two connected pipes (46, 56, e.g. Fig. 5), a guide groove (94, Fig. 6), and a guide assembly (e.g. Fig. 7) comprising a guide protrusion (projection 90) slidably coupled to the guide groove (96, e.g. Fig. 7). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Lee ‘552 with the guide groove and the guide projection arrangement taught by Smolenski in order to slidingly couple the first and second connecting portions. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better control sliding movement of the first connecting portion against the second connecting portion during coupling, and have a reasonable expectation of success because such coupling means are known in the art.
Regarding claim 9, Smolenski teaches that the guide groove and the guide protrusion are arranged on the adjacent connecting portions, and that the guide groove protrudes outward (e.g. Fig. 8). Smolenski does not teach that the guide groove protrudes toward an inner side of the pipe. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, in the arrangement of Lee ‘552 modified with the guide groove of Smolenski, to arrange the guide protrusion on the second connecting portion to face inward, and to arrange the guide groove on the first connecting portion to also face inward, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts.
Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2008-0034233 A, Machine English translation was attached to the previous Office action), hereinafter Lee ‘233 in view of Lee (US 2007/0251552 A1), hereinafter Lee ‘552 in further view of Jadhav et al. (US 2014/0150286 A1), hereinafter Jadhav in further view of Hong et al. (US 2012/0055519 A1), hereinafter Hong in further view of Thayyullathil et al. (US 2013/0008474 A1), hereinafter Thayyullathil.
Regarding claim 1, Lee ‘233 discloses an air exhausting device (200, Fig. 2) for kitchenware (dishwasher 1, Fig. 1) comprising an air duct (120) comprising an air outlet end having a first connecting portion (lower portion connected to 210); and an air outlet member (exhaust duct 210, Fig. 3) comprising an air inlet end having a second connecting portion (207) and an air outlet end having an air outlet port (206). Lee ‘233 discloses a horizontal shoulder arranged on the outer surface of 207 below the catch (208, Fig. 3) connected to the bottom surface of the first connecting portion (Fig. 2). The disclosed shoulder is arranged between the first and second connecting portions when the first and second connecting portions are assembled together, and it is interpreted as a portion of the claimed guide assembly, in the broadest reasonable interpretation. 
Lee ‘233 does not disclose a portion of the guide assembly provided on the first connecting portion. Lee ‘552 discloses a horizontal shoulder arranged on the outer surface of the entrance member (232) below the catch (233, Fig. 8) and configured to support the bottom surface of the first connecting portion (227); and a corresponding horizontal shoulder adjacent the lower wide component of the first connecting portion (227, Fig. 5), and configured to support the upper surface of the second connecting portion (232).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the first connecting portion in the air duct of the air exhausting device of Lee ‘233 with the corresponding horizontal shoulder taught by Lee ‘552 to form the connection between the air duct and the air outlet member. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to be improve control over coupling between the air duct and the air outlet member, and have a reasonable expectation of success because such configuration is known in the art. The guide assembly disclosed by Lee ‘233 and modified with Lee ‘552 is capable to guide a relative motion of the air outlet member and the air duct (in combination with the walls of the first and second connecting portions), as claimed. 
Lee ‘233 does not disclose that the air exhaust outlet is formed by bending the housing. Jadhav is relied on teaching of the air exhaust outlet being formed by bending the housing, as discussed in para 13 of this Office action. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Lee ‘233 with bending the lower portion of the housing of the air outlet member, as taught by Jadhav to change direction of air flow, as discussed above.
In the arrangement of Lee ‘233, the housing of the air outlet member (230) appears to be an integral structure having an air inlet port (232) on one end and the air outlet port (234) having an air exhaust outlet on the other end (e.g. Fig. 8). Lee ‘233 does not disclose that the housing is formed by coupled first and second portions. Hong is relied on teaching of the housing formed by two portions, as discussed in para 14 of this Office action. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Lee ‘233 and Jadhav having the integrally made air outlet member with the two coupled sections taught by Hong to form the housing, as discussed above.
Hong does not teach that the first and second portions of the housing are coupled by a buckle. Thayyullathil is relied on teaching of the coupling means, interpreted as the buckle, as discussed in para 15 of this Office action. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Lee ‘233, Jadhav, and Hong with the coupling means taught by Thayyullathil to form the housing, as discussed above.
Regarding claim 2, in the arrangement disclosed by Lee ‘233, the first and second connecting portions are sleeved with each other (e.g. Fig. 2).
Regarding claim 3, Lee ‘233 discloses a first limiting assembly (catch 208, corresponding area in 120) arranged between the first connecting portion and the second connecting portion (when assembled together). The disclosed arrangement is capable to prevent separation of the air outlet member from the air duct when the first and second connecting portions are coupled, as claimed.
Regarding claim 4, Lee ‘233 discloses that the first limiting assembly comprises a first limiting protrusion (208) arranged on the second connecting portion (232). The corresponding surface arranged on the second connecting portion and adjacent the first limiting protrusion when the air duct is assembled reads on the claimed limiting surface, in the broadest reasonable interpretation. In the first limiting assembly disclosed by Lee ‘233, the limiting surface is capable to cooperate with the first limiting protrusion (208) when the first and second connecting portions are connected to prevent separation of the air outlet member from the air duct (e.g. via friction).
Regarding claim 10, Lee ‘233 discloses an air outlet port (206) provided on an air guide portion of the air outlet member (Fig. 3). The air guide portion disclosed by Lee ‘233 is capable to guide air from the air outlet member, as claimed.
Claim(s) 5-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2008-0034233 A), hereinafter Lee ‘233 in view of Lee (US 2007/0251552 A1), hereinafter Lee ‘552 in view of Jadhav et al. (US 2014/0150286 A1), hereinafter Jadhav in further view of Hong et al. (US 2012/0055519 A1), hereinafter Hong in further view of Thayyullathil et al. (US 2013/0008474 A1), hereinafter Thayyullathil in further view of Smolenski (US 2005/0040648 A1), hereinafter Smolenski.
The reliance of Lee ‘233, Lee ‘552, Jadhav, Hong, and Thayyullathil is set forth supra.
Regarding claim 5, Lee ‘233 does not disclose a sliding groove extending along a motion direction of the air outlet member relative to the air duct, and that an end portion of the sliding groove forms the limiting surface. Smolenski is relied on teaching the sliding groove, as discussed above in para 24 of this Office action. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Lee ‘233 with the sliding groove taught by Smolenski in order to slide the limiting protrusion towards the limiting surface during coupling of the first and second connecting portions, as discussed above.
Regarding claim 6, Lee ‘233 teaches that the air outlet member (210) comprises at least one length variable unit 230 (p. 7 lines 262-263) in the form of the corrugated pipe (Figs. 4-5). Lee ‘233 does not disclose that the length of the air exhausting device is controlled via arrangement of latching teeth in the sliding channel and the first limiting protrusion. Smolenski teaches a plurality of latching teeth (88) disposed in the sliding groove (Fig. 7), and that each of the plurality of latching teeth cooperates with the limiting protrusion to limit a position of the pipe segment (e.g. Fig. 9). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Lee ‘233 with the sliding groove having latching teeth taught by Smolenski in order to couple the first and second connecting portions. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to improve control over maintaining the desired length of air exhausting device, and have a reasonable expectation of success because such arrangement is known in the art.
Regarding claim 8, Lee ‘233 discloses a guide projection (208) arranged on the second connecting portion of the air outlet member (e.g. Fig. 3). Lee ’233 does not disclose a corresponding guide groove arranged on the first connecting portion of the air duct. Smolenski is relied on teaching the guide groove, as discussed above in para 25 of this Office action. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Lee ‘233 with the guide groove and the guide projection arrangement taught by Smolenski in order to slidingly couple the first and second connecting portions, as discussed above.
Regarding claim 9, Smolenski teaches that the guide groove and the guide protrusion are arranged on the adjacent connecting portions, and that the guide groove protrudes outward (e.g. Fig. 8). Smolenski does not teach that the guide groove protrudes toward an inner side of the pipe. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, in the arrangement of Lee ‘233 modified with the guide groove of Smolenski, to arrange the guide protrusion on the second connecting portion to face inward, and to arrange the guide groove on the first connecting portion to also face inward, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts.
Claim(s) 1-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2007/0079823 A1), hereinafter Shin in view of Qinbing (CN 107449004 A), hereinafter Qinbing in further view of Stravitz (US 7,240,930 B2), hereinafter Stravitz.
Regarding claim 1, Shin discloses an air exhausting device (50, e.g. Fig. 3) for kitchenware (roaster, para 37) comprising an air duct (6, 50) comprising an air outlet end (upper opening, Fig. 3); and an air outlet member (70, 72) comprising an air inlet end (lower opening, Fig. 3), and an air outlet end provided with an air outlet port (72); that the housing of the air outlet member has a bent portion (72) forming an air exhaust outlet (to fan 74, duct D), and that the first connecting portion is slidably coupled to the second connecting portion (e.g. para 41). The overlapping end portions of the air duct and the air outlet member are interpreted as first and second connecting portions, in the broadest reasonable interpretations. The arrangement disclosed by Shin is capable to adjust a relative position of the air outlet port and the air duct, as claimed. 
Shin does not disclose a guide assembly between the first and second connecting portions to guide relative motion of the air outlet and air duct. Qinbing teaches an air exhausting device (telescopic tube assembly 5, e.g. Figs. 1, 5-6, para 105) for kitchenware (range hood 1) comprising an air duct (lower fixing ring 503) comprising an air outlet end provided with a first connecting portion (upper edge of 503); and an air outlet member (upper fixing ring 503a, seat 109) comprising an air inlet end provided with a second connecting portion (lower edge of 503a), and an air outlet end provided with an air outlet port (upper edge of 503a connected to 2, e.g. Figs. 5-6); and a guide assembly (guide grooves 510, e.g. Fig. 6, para 107) arranged between the first connecting portion and the second connecting portion (when fixing rings are collapsed), and that the first connecting portion is slidably coupled to the second connecting portion (e.g. Figs. 5-6, para 107). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the sliding components of the air exhausting device of Shin, including the first connecting portion of the air duct and the second connecting portion of the air outlet member with the groove arrangement of Qinbing, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). Having a guide assembly configured to guide the relative motion of the telescopic segments is known in the prior art, as taught by Qinbing. Modifying the air exhausting device of Shin to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of enhancing control of motion of the first connecting portion relative to the second connecting portion, rendering this limitation obvious. Shin discloses that the air outlet member and the first connecting portion are separate structures configured for sliding telescopically relative to each other (e.g. Fig. 3, para 41), and thus, in the arrangement of Shin modified with guiding grooves arrangement of the sliding parts of Qinbing, the guide assembly is provided on the air outlet member and the first connecting portion, as claimed.
The pipe 72 disclosed by Shin and interpreted as the air outlet end comprises a housing bent (cylindrical) for forming the air outlet port (Fig. 3). Shin does not disclose that the housing comprising first and second portion coupled by a buckle and being bent to form the air outlet port. Stravitz teaches a quick connect coupler (Fig. 3) comprising first and second portions (10, 12) that are coupled be a coupler (26. The distal portions of the first and second portions are interpreted as the first and second air guide portions forming the air outlet port, and they are formed by bending the first and second portions (into tubular shape), as claimed. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Shin with the coupling means taught by Stravitz in order to connect the air outlet end to a duct. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to facilitate coupling of the air exhausting device to the household venting duct, and have a reasonable expectation of success because such arrangement is known in the art.
Regarding claim 2, Shin discloses that the first and second connecting portions are sleeved with each other (e.g. Fig. 3, para 41).
Regarding claim 3, Shin discloses a first limiting assembly (52a, b) arranged between the first and second connecting portions (e.g. Fig. 4). The disclosed first limiting assembly is capable to prevent separation of the air outlet member from the air duct, as claimed.
Regarding claim 4, in the arrangement of Shin having connection between 50 and 70 that is similar to connection between 50, shown in Fig. 4, flange 52b reads on the claimed first limiting protrusion arranged on the second connecting portion; and the corresponding abutting surface of flange 52a reads on the claimed limiting surface arranged on the first connecting portion. In the arrangement disclosed by Qinbing, the limiting surface is capable to cooperate to prevent separation of the air duct and the air outlet member. 
Regarding claim 5, Qinbing teaches grooves (510) provided on the first and second connecting portions, and extending along a motion direction of the air outlet member relative to the air duct, i.e. axially (e.g. Fig. 6). The grooves are interpreted as the claimed sliding grooves, in the broadest reasonable interpretation. In the arrangement of Shin and Qinbing, the end portion of the groove adjacent the flange is capable to form the limiting surface, as claimed.
Regarding claim 8, each groove (510) taught by Qinbing defines a convex surface and an opposite concave surface. The convex surface (510) is interpreted as the claimed guide protrusion arranged on the first and second connecting portions, and the concave surface is interpreted as the claimed guide groove arranged at the first and second connecting portions, in the broadest reasonable interpretation. In the arrangement of Shin and Qinbing, the guide protrusion of the groove arranged on the first connecting portion is slidably coupled to the guide groove of the groove arranged on the second connecting portion. 
Regarding claim 9, in the arrangement of Shin and Qinbing, each of the grooves (510) arranged on the first and second connecting portions comprises the guide protrusion and the guide groove, as discussed above. Shin does not explicitly disclose that the guide protrusion of the grooves protrudes inward. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the orientation of the grooves (510) disclosed by Shin as desired, with no change in respective function, to yield the same and predictable result of forming a guide for axial sliding of the telescopic segments. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. In the arrangement of Shin and Qinbing having the grooves facing inward, the guide protrusion of the second connecting portion (503a) protrudes toward the inner side of the air outlet member, as claimed. 
Shin teaches that the second connecting portion of 70 is outermost, and the first connecting portion of 50 is innermost (Fig. 3), and thus, in the resulting slidably coupled arrangement of Shin and Qinbing, the guide protrusion is arranged on the upper second connecting portion and is slidably coupled to the guide groove arranged on the lower first connecting portion.
Regarding claim 10, in the arrangement disclosed by Shin, Qinbing, and Stravitz, the air outlet port is provided on the air guide portion of the air outlet member and the air guide portion is configured, i.e. is capable, to guide air from the air outlet member (70) to an outside of the kitchenware (74 and D, Fig. 3).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2007/0079823 A1), hereinafter Shin in view of Qinbing (CN 107449004 A,), hereinafter Qinbing in further view of Stravitz (US 7,240,930 B2), hereinafter Stravitz in further view of JPS-6184430 U, hereinafter JPS-6184430.
The reliance of Shin, Qinbing, and Stravitz is set forth supra.
Regarding claim 6, Qinbing does not teach a plurality of latching teeth in the sliding groove cooperating with the first limiting protrusion. JPS-6184430 teaches an air exhaust device for kitchenware (Fig. 3) comprising an air duct (11), an air outlet member (6), a first limiting protrusion (12) arranged on the air duct, and a plurality of latching teeth (13) arranged on the air outlet member (6), cooperating with the first limiting protrusion to limit a position of the air outlet member. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Shin, Qinbing, and Stravitz with the plurality of latching teeth taught by JPS-6184430 in order to vary the spatial arrangement between the air duct and the air outlet member. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to ensure that the telescopic tube assembly maintains an appropriate gap during the telescopic process, and have a reasonable expectation of success because such latching teeth are known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711

/Joseph L. Perrin/Primary Examiner, Art Unit 1711